DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues US Patent 6,270,906 to Nakamura et al. (hereinafter Nakamura) fails to anticipate amended claim 1, wherein a ratio, G/I, of a particle size, G, of the grain of the dielectric layer to a thickness, I, of each of the first and second internal electrodes is 0.3 or more and less than 0.5 (Remarks 6-7).
While previously cited samples 8-9 and 24-25 of Nakamura Table 3 disclose a G/I ratio of 0.5 (outside the newly claimed range), Nakamura Table 4 samples 47 and 57 disclose values within the claimed range, as shown below.
Accordingly, Applicant’s arguments have been fully considered but are not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Nakamura.
Claim 1
Nakamura (FIG. 1) discloses a multilayer ceramic electronic component, comprising: 
a ceramic body (3) including a dielectric layer (2) including a grain and first and second internal electrodes (8-9) stacked in a third direction with the dielectric layer (2) interposed therebetween, and including a first surface and a second surface opposing each other in a third direction, a third surface and a fourth surface opposing each other in a second direction, and a fifth surface and a sixth surface opposing each other in a first direction; and
first and second external electrodes (6-7) disposed on the fifth surface and the sixth surface of the ceramic body (3), respectively, 
wherein a ratio, G/I, of a particle size, G, of the grain of the dielectric layer (2) to a thickness, I, of each of the first and second internal electrodes (8-9) is 0.3 or more and less than 0.5 (column 13 lines 43-46, Table 4 “Mean Particle Size of Grain” in samples 47 and 57 of 0.3 µm, see also column 7 lines 1-51: samples 47 and 57 are type Ca which has a mean particle size of 0.3 µm; column 13 lines 47-52, Table 4 “Thickness of Electrode” in samples 47 and 57 of 0.7 µm, relationship of 0.3/0.7 of about 0.42, as claimed; see also MPEP 2131.03).
Claim 2
Nakamura discloses the multilayer ceramic electronic component of claim 1, wherein a thickness, D, of the dielectric layer (2) is five times or more of the particle size, G, of the grain and 20 times or less of the particle size, G, of the grain (column 12 lines 58-61, Table 4 “Thickness of Ceramic” of 3 µm; column 13 lines 43-46, Table 4 “Mean Particle Size of Grain” in sample 47 0.3 µm, a thickness of 3 / 0.3 = 10 times the particle size).
Claim 3
Nakamura discloses the multilayer ceramic electronic component of claim 1, wherein the first and second internal electrodes (8-9) include nickel (Ni)(column 3 lines 58-67).
Claim 4
Nakamura discloses the multilayer ceramic electronic component of claim 1, wherein the first and second external electrodes (6-7) include first and second base electrodes (6-7) connected to the first and second internal electrodes (8-9), and first and second terminal electrodes (10-11) covering the first and second base electrodes (6-7), respectively (column 5 lines 12-23).
Claim 5
Nakamura discloses the multilayer ceramic electronic component of claim 4, wherein the first and second base electrodes (6-7) include a conductive metal and glass (column 5 lines 2-9).
Claims 8 and 12-15
Nakamura discloses the multilayer ceramic electronic component of claim 1, as shown above.
Nakamura does not expressly disclose wherein a DC-bias change rate after 3 V/µm of a direct current voltage is applied for 60 seconds is ±5%, ±4.5%, ±4.0%, ±3.5%, or ±3.0% or less, as recited in claims 8 and 12-15.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
The application specification, see paragraph 48 pages 18-19, discloses, “In the multilayer ceramic electronic component in the example embodiment, by adjusting a ratio of a particle size of a grain of the dielectric layer to a thickness of the internal electrode to be within a specific range as described above, even when a dielectric layer having a reduced thickness is applied to a small-sized chip, DC-bias properties may improve”; paragraph 56 -57, pages 21, 22: “Table 1 indicates a DC-bias change rate in accordance with a ratio (G/I) of a particle size G of a grain of the dielectric layer D to a thickness I of the internal electrode. The change rate was obtained by, after applying a voltage of 0 V/μm to 25 V/μm for 60 seconds, measuring a capacitance change rate using an LCR-meter.”.
The G/I ratio disclosed by Nakamura corresponds to those of table 1 of the application (Nakamura G/I of approximately 0.42, as shown above), accordingly, the claimed properties are presumed to be inherent as identical or substantially identical in structure or composition.
Claim 10
Nakamura discloses the multilayer ceramic electronic component of claim 1, wherein the dielectric layer (2) comprises a barium titanate material (Table 4: samples 47 and 57 are type Ca which is BaTiO3 powder of Tables 1 and 2, column 6 lines 59-65, column 7 lines 2-3).
Claim 11
Nakamura discloses the multilayer ceramic electronic component of claim 1, wherein the dielectric layer comprises a Perovskite material compound (column 6 lines 59-65).
Claim 16
Nakamura discloses the multilayer ceramic electronic component of claim 1, wherein the first and second internal electrodes (8-9) include at least one selected from the group consisting of silver (Ag), palladium (Pd), gold (Au), platinum (Pt), copper (Cu), tin (Sn), tungsten (W), titanium (Ti), and alloys thereof (column 6 lines 49-52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US Publication 2016/0020028 to Katsuta.
Claim 6
Nakamura discloses the multilayer ceramic electronic component of claim 4, as shown above.
Nakamura does not expressly disclose wherein the first and second terminal electrodes include conductive resin layers, as recited in claim 6.
Katsuta (FIG. 2) teaches wherein first and second terminal electrodes (13-14) include conductive resin layers (13b-14b, paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Katsuta with Nakamura to incorporate conductive resin layers as taught by Katsuta in the structure taught by Nakamura, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for resin-containing electrode layers more flexible than, for example, plating layers and conductive layers formed by baking conductive paste. Therefore, even when the ceramic electronic component receives a physical shock or a shock due to the heat cycle, the resin-containing electrode layers define and serve as buffer layers, and cracking of the ceramic electronic component is prevented or minimized (Katsuta paragraph 55).
Claim 19
Nakamura with Katsuta teaches the multilayer ceramic electronic component of claim 6, wherein the conductive resin layer (Katsuta 13b-14b) includes a second conductive metal selected from the group consisting of tin (Sn), palladium (Pd), platinum (Pt), gold (Au), tungsten (W), titanium (Ti), lead (Pd), and alloys thereof (Katsuta paragraph 55-57).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US Publication 2017/0186537 to Park et al. (hereinafter Park).
Claim 7
Nakamura discloses the multilayer ceramic electronic component of claim 1, as shown above.
Nakamura does not expressly disclose wherein a capacitance change rate is ±15% or less at a temperature of -55°C or more and 150°C or less, as recited in claim 7 (i.e., X8R temperature characteristics).
Park (paragraph 39) teaches a dielectric composition satisfying the claimed characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Park with Nakamura to incorporate a dielectric composition as taught by Park in the structure taught by Nakamura, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a dielectric composition capable of using nickel (Ni) as an internal electrode and being sintered at 1300° C or less under a reducing atmosphere at which nickel (Ni) is not oxidized. In addition, a multilayer ceramic capacitor using the dielectric composition, satisfies the desired temperature characteristics with excellent reliability (Park paragraph 28).
Claim 9
Nakamura discloses the multilayer ceramic electronic component of claim 1, as shown above.
Nakamura does not expressly disclose wherein a thickness of the ceramic body is 0.8 mm or less, as recited in claim 9.
Park (paragraph 62) teaches a ceramic body of 0.8 mm and varying the dimensions of the capacitor depending on use (paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Park with Nakamura to incorporate a dielectric composition and dimensions as taught by Park in the structure taught by Nakamura, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor (MLCC) having a compact size, high capacitance, and a resistance to high pressure (Park paragraph 4) with a dielectric composition capable of using nickel (Ni) as an internal electrode and being sintered at 1300° C or less under a reducing atmosphere at which nickel (Ni) is not oxidized. In addition, a multilayer ceramic capacitor using the dielectric composition, satisfies the desired temperature characteristics with excellent reliability (paragraph 28).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Claim 17
Nakamura discloses the multilayer ceramic electronic component of claim 1, as shown above.
Nakamura does not expressly disclose in Table 4 a single sample wherein the ratio G/I is 0.3 or more and 0.4 or less, as recited in claim 17 (see, e.g., Table 4 samples 47 and 57 with a G/I ratio of approximately 0.42).
Nakamura, however, teaches grain sizes of 0.1 to 0.8 µm (Table 1, column 7 lines 2-7) and internal electrode thicknesses of 0.1 to 0.8 µm (column 8 lines 17-21). See also column 11 line 66 to column 12 line 14.
Additionally, Nakamura teaches the grain sizes and internal electrode thicknesses as results effective variables, variables which achieve recognizable results: “when the inner electrode thickness is in the range of from about 0.2 to 0.7 µm, the delamination can be eliminated even though the monolithic ceramic capacitor has a ceramic film thickness of up to about 3 µm. When the mean particle size of the grains is up to about 0.5 µm, the mean life time can be prolonged” (column 13 lines 47-53).
Such a range as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05: “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims… In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Claim 18
Nakamura discloses the multilayer ceramic electronic component of claim 1, as shown above.
Nakamura does not expressly disclose in Table 4 in a single sample wherein the ratio G/I is 0.3 or more and less than 0.5 (as recited in claim 1), wherein the thickness of each of the first and second internal electrodes is less than 0.4 µm, as recited in claim 18 (see, e.g., Table 4 samples 47 and 57 with a G/I ratio of approximately 0.42 with internal electrodes of 0.7 µm thickness).
Nakamura, however, teaches grain sizes of 0.1 to 0.8 µm (Table 1, column 7 lines 2-7) and internal electrode thicknesses of 0.1 to 0.8 µm (column 8 lines 17-21). See also column 11 line 66 to column 12 line 14.
Additionally, Nakamura teaches the grain sizes and internal electrode thicknesses as results effective variables, variables which achieve recognizable results: “when the inner electrode thickness is in the range of from about 0.2 to 0.7 µm, the delamination can be eliminated even though the monolithic ceramic capacitor has a ceramic film thickness of up to about 3 µm. When the mean particle size of the grains is up to about 0.5 µm, the mean life time can be prolonged” (column 13 lines 47-53).
Such a range as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05: “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848